5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………….…………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to appeal brief filed 11/20/2020 Claims 1-20 are pending. In response to the appeal brief the previous rejection of Claims 1-4; 6-8 are rejected under 35 U.S.C. 103(a) (1) as being unpatentable by Satish et al (US 2015/0294461) in view of Shimazu et al (US 2009/0185163) ,the rejection of claims  10-11,13,15 and 19-20 under 35 U.S.C. 103 as being unpatentable over Satish  et al. (US 2015/0294461) in view of Shur et al (US 2015/0165079)and further in view Minivelle al. (US 2014/0041532) and the rejection of claims 9 and 14 under 35 U.S.C. 103 as being unpatentable over Satish et al. (US 2015/0294461) in view of Shimazu et al (US 2009/0185163) and further in view Polli et al. (US 2006/0283931) are withdrawn. 

				
				Allowable Subject Matter 
Claims 1-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Satish et al teaches the article of manufacture (the canister 200), comprising: an objective reference having at least two optical references (300,310,320), the optical references being selected from a group consisting of: a non-human-visible mark, a ruler, a spaced grid, a color calibration area (color grid, paragraph [0044]), an area of reflectivity, a texture, and a pattern (pattern, paragraph [0044], [0048]). 
Shimazu teaches in the same field of food inspection system ( see abstract ) an object reference including an area of reflectivity ( the inspection stage 30 ( reflective area) is a stage on which food serving as the object 50 is placed , the inspection stage 30 is preferably made of material  transmitting the near infrared light output from the light source 10 paragraph [0021].The food inspection apparatus includes a light source 10 a detector unit 20 and inspection stage 30.The light source irradiates an object 50 arranges on the inspection stage with near infrared light paragraph [0017].( see figure 3 to show the sample area does not obstruct and the optical reference is directly overhead).
Barstis et al. teaches analyzing the quality of a pharmaceutical or food product, such as an iodized table salt.  Such a device typically comprises a porous, hydrophilic medium, typically paper; at least two assay regions associated with the porous, hydrophilic medium; at least one assay reagent or precursor thereof in each of the at least two assay regions, wherein the at least one assay reagent or precursor is capable of identifying a component of the pharmaceutical or food product, and is present at different concentrations in each of the at least two assay regions to facilitate quantitative analysis of said component; at least one electronically readable information zone which after activation of the device provides color information necessary for quantitative analysis of said component; and a color calibration 
a sample area spatially separated from the at least two optical references for receiving the food product thereon, wherein the sample area is positioned relative to the optical references such that a food product on the sample area does not obstruct the view of the optical references from a viewpoint directly overhead of the objective reference.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 19 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664